                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTICT OF MICHIGAN
                            SOUTHERN DIVISION

LASHAUNA LOWRY, as Next
Friend of Titus Jermaine
Cromer Jr.,
                                       Case No. 19-13293
      Plaintiff,                       Honorable Mark A. Goldsmith
v.                                     Honorable Victoria A. Roberts, Presiding1


BEAUMONT HEALTH,

     Defendant.
__________________________/

                   AMENDED TEMPORARY RESTRAINING ORDER

      Defendant Beaumont Health filed an Emergency Motion to Modify Temporary

Restraining Order [ECF No. 5]. It requests that the Court remove certain language from

the Temporary Restraining Order entered on November 8, 2019 that commands

Defendant to “not take any action that would necessarily and inevitably lead to Titus’

death.” Defendant objects to this language, since it already certified Titus deceased as

of October 24, 2019.

      In its Order, the Court intended only to maintain the status quo and not impose a

duty on Beaumont to avoid something it believes has already occurred, but which is a

main issue in this case.




1
  This case is assigned to the Honorable Mark A. Goldsmith. However, due
to his unavailability, this emergency matter was referred to the presiding
judge.
      Accordingly, the Court amends its Temporary Restraining Order. Beaumont is

ordered to continue to provide the level of care it currently extends to Titus. Beaumont

is not required to perform tracheostomy and PEG procedures.

      All other provisions of the Court’s Temporary Restraining Order issued on

November 8, 2019 remain in effect.

      IT IS ORDERED.


                                                s/ Victoria A. Roberts
                                                Victoria A. Roberts, Presiding
                                                United States District Judge

Dated: November 9, 2019
